                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
                                                                       DATE FILED: 7/8/2021
 UNITED STATES OF AMERICA,

                   -against-                                 1:20-cr-213 (MKV)

 PRINCE GAINES,                                                    ORDER

                          Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On a request by Defendant Prince Gaines, the sentencing scheduled for July 21, 2021 at

10:00AM is adjourned to August 17, 2021 at 2:00PM. The sentencing will be held in Courtroom

18C of the Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York, New York.

       In light of the adjourned conference, Defendant’s sentencing submission now is due

August 3, 2021. The Government’s sentencing submission is due August 10, 2021.

SO ORDERED.
                                                   _________________________________
                                                   _ ______
                                                   __     ____________
                                                                     _______
                                                                     __   ____
                                                                             ____
                                                                             __ _________
                                                                                __
                                                                                ____   ____
Date: July 8, 2021                                 MARY Y KAY
                                                           KAY VYSKOCIL
                                                                 VYS
                                                                   YSKOCI
                                                                   YS      CIIL
      New York, NY                                      d States
                                                   United States District
                                                                     strict Judge
                                                                  Diist
